Case 8:19-bk-12324-MW   Doc 4 Filed 06/17/19 Entered 06/17/19 19:20:24   Desc
                        Main Document     Page 1 of 5




                                                      8:19-bk-12324-MW
Case 8:19-bk-12324-MW   Doc 4 Filed 06/17/19 Entered 06/17/19 19:20:24   Desc
                        Main Document     Page 2 of 5
Case 8:19-bk-12324-MW   Doc 4 Filed 06/17/19 Entered 06/17/19 19:20:24        Desc
                        Main Document     Page 3 of 5




           6/17/2019                                 /s/ Benjamin R. Heston
Case 8:19-bk-12324-MW   Doc 4 Filed 06/17/19 Entered 06/17/19 19:20:24   Desc
                        Main Document     Page 4 of 5




           6/17/2019
Case 8:19-bk-12324-MW   Doc 4 Filed 06/17/19 Entered 06/17/19 19:20:24   Desc
                        Main Document     Page 5 of 5
